Exhibit 21 Subsidiaries of AGL Resources Inc. (1) Following is a listing of the significant subsidiaries as of December 31, 2014: Name of Subsidiary State of Incorporation AGL Capital Corporation Nevada AGL Investments Inc. Georgia Sequent LLC Georgia Atlanta Gas Light Company Georgia Georgia Natural Gas Company Georgia SouthStar Energy Services LLC (2) Delaware NUI Corporation New Jersey Pivotal Utility Holdings Inc. (3) New Jersey Ottawa Acquisition LLC Illinois Northern Illinois Gas Company (4) Illinois The names of certain subsidiaries have not been included because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. 85% owned by Georgia Natural Gas Company. Includes operations of three natural gas utilities: Elizabethtown Gas (New Jersey), Florida City Gas (Florida) and Elkton Gas (Maryland). Doing business as Nicor Gas Company.
